--------------------------------------------------------------------------------


  Technical Services Agreement  

by and between

Beijing Sino Top Scope Technology Co., Ltd.

and

YOU On Demand (Beijing) Technology Co., Ltd.

[dh.jpg]

25, January 2016

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Article Page       1. DEFINITIONS AND INTERPRETATIONS 1 2. SERVICES 2 3. SERVICE
FEE AND METHOD OF PAYMENT 3 4. INTELLECTUAL PROPERTY OWNERSHIP 3 5.
REPRESENTATIONS AND WARRANTIES 3 6. CONFIDENTIALITY 4 7. TERM AND TERMINATION 5
8. BREACH 6 9. FORCE MAJEURE 6 10. GOVERNING LAW 6 11. DISPUTE RESOLUTION 7 12.
MISCELLANEOUS 7

Appendix

I.

Scope of Services


--------------------------------------------------------------------------------

This TECHNICAL SERVICES AGREEMENT (“Agreement”) is entered into on this 25 day
of January, 2016 in Beijing, People’s Republic of China (“PRC”), by and between:

(1)

Beijing Sino Top Scope Technology Co., Ltd., a limited liability company
incorporated under the laws of the PRC, with its registered address at Suite
2005, Building 11, 5 Huayuan Road, Haidian District, Beijing, PRC (“Party A”);
and

    (2)

YOU On Demand (Beijing) Technology Co., Ltd., a limited liability company
incorporated under the laws of the PRC, with its registered address at Suite
2603, 26/F, Tower A, 10 Jintongxi Road, Chaoyang District, Beijing, PRC (“Party
B”).

WHEREAS:

Party A wishes to retain Party B to provide the Services (defined below), and
Party B is willing to provide the same to Party A, in accordance with the terms
and conditions set forth below.

NOW, THEREFORE, the parties agree as follows:

1.

DEFINITIONS AND INTERPRETATIONS

      1.1

Definitions. Unless otherwise indicated, the following terms in this Agreement
shall have the meanings set forth below:


Business Day

means a day in which commercial banks are open for business in the PRC;

   

 

Confidential Information

means any information of a confidential nature relating to the parties,
including without limitation any confidential information concerning their
respective structure, business activities (including financial information,
client lists and business policies), technology, released or unreleased software
or hardware products, and marketing plans, regardless of the format in which
such information is stored or communicated, and including any excerpts,
summaries or other derivative forms of the same;

   

 

Costs

means the direct and indirect costs (other than Expenses) incurred by Party B
and attributable to the Services performed by Party B hereunder, as determined
in accordance with United States Generally Accepted Accounting Principles (US
GAAP);


Technical Services Agreement - 1 -  


--------------------------------------------------------------------------------


Expenses

means all: (a) non-recoverable national, local, value added tax and other taxes
(excluding taxes on the net income of Party B) paid by Party B in the
performance of the Services; and (b) significant third party costs incurred by
Party B for the benefit of Party A in the performance of the Services hereunder;

   



Force Majeure

means any fire, flood, war, act of government or other natural or man-made event
which is unforeseen by the parties (or if foreseen, reasonably unavoidable) and
which prevents the performance of this Agreement by any or all of the parties,
but excluding any shortage of credit;

   



RMB

means Renminbi, the lawful currency of the PRC;

   



Services

means the services to be provided from Party B to Party A hereunder, as set
forth in Appendix 1;

   



  Service Fee

has the meaning set forth in Article 3.1.


  1.2

Interpretations. All headings used herein are for reference purposes only and
shall not affect the meaning or interpretation of any provision. Any reference
to an Article or Appendix is to an article or appendix of this Agreement. For
purposes of this Agreement, the term “PRC” refers to Mainland China, and unless
explicitly stated herein does not include the Special Administrative Regions of
Hong Kong and Macao or the territory of Taiwan.


2.

SERVICES

      2.1

Provision of Services. Party B agrees that it will provide the Services in
accordance with the terms and conditions set forth herein, as and when requested
by Party A.

      2.2

Service Period. Party B undertakes to provide the Services for the Term of this
Agreement.

      2.3

Exclusivity. Party A hereby agrees to engage Party B as its exclusive provider
for the Services for the Term of this Agreement. Without the prior written
consent of Party B, Party A shall not directly or indirectly engage any third
party to provide services that are identical or similar to the Services.


Technical Services Agreement - 2 -  


--------------------------------------------------------------------------------


3.

SERVICE FEE AND METHOD OF PAYMENT

        3.1

Service Fee. As consideration for the Services, Party A agrees to pay Party B a
service fee (“Service Fee”) equivalent to Party B’s Costs in providing the
Services, plus 30% of such Costs. The Parties agree to periodically review the
Service Fee and to make adjustments to the Service Fee as deemed appropriate to
maintain an arm’s length compensation.

      3.2

Expenses. In addition to the Service Fee, Party A shall reimburse Party B for
all Expenses incurred in the provision of the Services. Such Expenses shall be
reimbursed at cost.

      3.3

Method of Payment. The Service Fee shall be payable, and Expenses shall be
reimbursed, in arrears on a quarterly basis within 10 days after the end of each
calendar quarter to a bank account designated by Party B (net of all bank
handling fees). Promptly after receiving each payment of the Service Fee and
Expenses, Party B shall provide Party A with an official invoice for the same.

      3.4

Access to Books and Records. For purposes of verifying the Service Fee and
Expenses, Party A agrees to grant Party B complete access to its financial
records during normal business hours upon receipt of reasonable written notice
from Party B, provided that such access does not cause undue disruption to Party
A’s business operations.

        4.

INTELLECTUAL PROPERTY OWNERSHIP

       

For the avoidance of doubt, the parties agree that any invention, modification,
creation, or design created or developed by Party B during its performance of
this Agreement, and all related copyrights, trademarks, patents and all other
intellectual property rights, whether registered or not, shall be owned
exclusively by Party B. Where such ownership is precluded due to PRC law, Party
A undertakes to sign any documents and take, or cause to be taken, any other
action necessary, to effect the complete and irrevocable assignment of the said
ownership rights to Party B.

        5.

REPRESENTATIONS AND WARRANTIES

        5.1

Both Parties. Each party represents and warrants that, as of the date of signing
hereof:

       

5.1.1

it is a company incorporated and validly existing under the laws of the PRC;    
   

5.1.2

it has all due power and authority to enter into and perform this Agreement;


Technical Services Agreement - 3 -  


--------------------------------------------------------------------------------


5.1.3

it has obtained from the relevant government authorities all necessary approvals
required to legally operate its business and to perform its obligations
hereunder;

        5.1.4

neither the execution of this Agreement nor the performance of its obligations
hereunder will conflict with, result in a breach of, or constitute a default
under:

        5.1.4.1

its business license or any provision of its articles of association or any
other constitutional document;

        5.1.4.2

any applicable law, or any governmental authorization or approval; or

        5.1.4.3

any agreement to which it is a party;

        5.1.5

this Agreement constitutes legal, valid, and binding obligations enforceable
against it; and

        5.1.6

there is no on-going or pending dispute, action, arbitration, administrative
procedure or other legal proceeding relating to its assets or itself.

        5.2

Party A. Party A further represents and warrants that, as of the date of signing
hereof, it has all necessary licenses and approvals to engage in the provision
of technology information services.

        5.3

Party B. Party B further represents and warrants that, as of the date of signing
hereof, it is duly authorized to provide the Services in the PRC.


6.

CONFIDENTIALITY

      6.1

Confidentiality Obligations. Each party (“Receiving Party”) shall maintain the
strict confidentiality of any and all Confidential Information of the other
party (“Disclosing Party”) to which it may become privy before or during the
performance of this Agreement, and shall not disclose any such Confidential
Information to any third party except to its relevant employees, affiliates,
officers and advisors (as applicable) on a “need-to-know” basis and provided
that the aforesaid recipients of Confidential Information are subject to written
confidentiality undertakings which are no less strict than the obligations set
forth herein. Any Confidential Information of the Disclosing Party which is
received by the Receiving Party hereunder shall be used for the sole purpose of
performing this Agreement and such other purpose as the Disclosing Party shall
have permitted in writing.


Technical Services Agreement - 4 -  


--------------------------------------------------------------------------------


6.2

Exceptions. The disclosure of Confidential Information by the Receiving Party
shall not be deemed a breach of its confidentiality obligations under the
following circumstances;

        6.2.1

the Disclosing Party has given its prior written consent to the disclosure;

        6.2.2

the Confidential Information has entered the public domain through no fault or
wrongful act of the Receiving Party;

        6.2.3

the Confidential Information has been rightfully received by the Receiving Party
from a third party which developed such information independently and was not
subject to any confidentiality obligation with regard to the same;

        6.2.4

the Confidential Information was, prior to this Agreement or any other separate
non-disclosure agreement previously existing between the parties, independently
developed by the Receiving Party without use, directly or indirectly, of the
Confidential Information; or

        6.2.5

where the disclosure of Confidential Information is required pursuant to a law
or court order of competent jurisdiction, provided that such disclosure shall be
limited to the extent required by such applicable law or court order, and
provided further that the Receiving Party has notified the Disclosing Party of
the need to disclose the Confidential Information in question, such that the
Disclosing Party shall have the opportunity to oppose the disclosure thereof by
means of any available objections or appeals.

        7.

TERM AND TERMINATION

        7.1

Term. This Agreement will take effect on the date first set forth above and
shall continue indefinitely with full force and effect until it is terminated
pursuant to Article 7.2.

        7.2

Termination. This Agreement may be terminated as follows:

        7.2.1

with the mutual written consent of the parties; and

        7.2.2

by the non-breaching party by means of written notice with immediate effect,
where the other party has breached this Agreement as set forth in Article 8.

        7.3

Survival. The confidentiality and payment obligations of the parties (including
without limitation any payment obligations relating to the breach or termination
of this Agreement), shall survive the termination of this Agreement for any
reason indefinitely.


Technical Services Agreement - 5 -  


--------------------------------------------------------------------------------


8.

BREACH

        8.1

Breach. A party shall be deemed to be in breach of this Agreement if:

        8.1.1

it fails to perform its obligations under this Agreement fully and in a timely
manner, and does not rectify any such failure within 30 days after written
demand from any other party requesting the same; or

        8.1.2

any representation or warranty made by such party hereunder proves to be or
becomes materially false, misleading or untrue.

        8.2

Liability for Breach. If either party breaches this Agreement, it shall
indemnify the other party against, and compensate it for, any damages or loss
incurred as a result, including third party claims.

        9.

FORCE MAJEURE

        9.1

A party who is not able to perform its obligations hereunder as a direct result
of Force Majeure shall not be deemed to be in breach of this Agreement, provided
that the following conditions are satisfied simultaneously:

        9.1.1

its failure to perform its obligations hereunder shall be directly caused by
Force Majeure;

        9.1.2

it has used commercially reasonable efforts to perform its obligations hereunder
and, has taken necessary precautions to reduce the losses to the other parties
arising from the Force Majeure;

        9.1.3

it has immediately informed the other parties in writing after the occurrence of
Force Majeure; and

        9.1.4

it has provided written information and supporting documentation, including a
statement of the reasons for the delay in implementing or partially implementing
this Agreement, within 15 days after the occurrence of Force Majeure.

        10.

GOVERNING LAW

       

This Agreement shall be governed by and construed in accordance with the laws of
the PRC.


Technical Services Agreement - 6 -  


--------------------------------------------------------------------------------


11.

DISPUTE RESOLUTION

      11.1

If any dispute arises in connection with this Agreement, the parties shall
attempt in the first instance to resolve it through friendly consultations or
mediation. If any dispute cannot be resolved within 30 days after the
commencement of discussions, such dispute shall be referred to and finally
resolved by arbitration in Beijing under the auspices of the China International
Economic and Trade Arbitration Commission in accordance with the Commission’s
then-current arbitration rules. The arbitration shall be conducted in both the
Chinese and English languages before a tribunal of 3 arbitrators appointed in
accordance with the said rules.

      11.2

The arbitral award shall be final and binding on the parties. The winning party
may, at the cost and expense of the losing party, apply to any court of
competent jurisdiction for enforcement of such arbitral award.

      11.3

During the period when the dispute is being resolved, except for the matters
under dispute, the parties shall continue performing this Agreement in all
respects.

      12.

MISCELLANEOUS

      12.1

Notices. All notices or other communications hereunder shall be written in
English, and delivered in person (including by courier), by first class mail or
facsimile, to the addresses set forth below. A notice shall be deemed to have
been delivered (a) on the date of signing of the delivery receipt in the case of
delivery in person (including by courier); (b) on the 10th day of the mailing
date in the case of delivery by mail; and (c) on the date recorded in the
transmission record in the case of facsimile, unless delivery is made after 5 pm
on a Business Day or on a non-Business Day in the place of receipt, in which
case delivery shall be deemed to occur at 9 am on the following Business Day.


  Party A: Beijing Sino Top Scope Technology Co., Ltd.               Address:
Suite 2005, Building 11, 5 Huayuan Road,     Haidian District, Beijing, PRC    
Tel: +86 10 8590 6578   Fax: +86 10 8590 6577   Attn: Mingcheng Tao (掏鸣成)      
  Party B: YOU On Demand (Beijing) Technology Co.,     Ltd.         Address:
Suite 2603, 26/F, Tower A, 10 Jintongxi Road,


Technical Services Agreement - 7 -  


--------------------------------------------------------------------------------


    Chaoyang District, Beijing, PRC   Tel: +86 10 8590 6578   Fax: +86 10 8590
6577   Attn: Grace He


  12.2

Entire Agreement. This Agreement and its appendix attached hereto constitute the
entire agreement between the parties in respect of the subject matter hereof and
shall supersede any previous discussions, negotiations and agreements related
thereto.

        12.3

Amendment. This Agreement may be amended only by a written agreement signed by
the parties, which amendment shall be attached to this Agreement as an Appendix.
If required by law, the parties shall obtain all requisite approvals from the
relevant authorities to give effect to the amendment.

        12.4

No Waiver. Unless otherwise agreed upon by the parties in writing, any failure
or delay on the part of either party to exercise any right, authority or
privilege under this Agreement, or under any other related agreement, shall not
operate as a waiver thereof; nor shall any single or partial exercise of any
right, authority or privilege preclude any other future exercise thereof.

        12.5

Severability. The provisions of this Agreement are severable from each other.
The invalidity of any provision of this Agreement shall not affect the validity
or enforceability of any other provision of this Agreement.

        12.6

Taxes and Fees. Unless otherwise stipulated herein, each party shall be
responsible for any stamp duties, taxes and out-of-pocket expenses (including
legal fees) incurred by it in connection with the preparation and performance of
this Agreement.

        12.7

Successors. This Agreement shall be binding upon the parties, their respective
successors and assigns (if any).

        12.8

Assignment. Party A shall not assign any its rights or obligations hereunder
without the prior written consent of Party B. Party B shall have the right to
assign all or any of its rights or obligations under this Agreement to any third
party (whether a natural person or legal entity) at any time. Party A shall
cooperate fully with Party B to affect any such assignment, including without
limitation signing any documentation.

        12.9

Counterparts. For the convenience of the parties, this Agreement may be executed
in any number of counterparts. Each such counterpart shall be deemed to be an
original instrument, and all such counterparts shall together constitute one and
the same instrument.


Technical Services Agreement - 8 -  


--------------------------------------------------------------------------------


  12.10

Languages and Versions. This Agreement is executed in two (2) original English
language sets. Each party shall retain one (1) such original set.

[The space below is intentionally left blank.]

Technical Services Agreement - 9 -  


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives on the date first indicated above.

For and on behalf of   Beijing Sino Top Scope Technology Co., Ltd.   (Company
Seal)                     Signature:  /s/ Zhang Yan   Name: Zhang Yan   Title:
Legal Representative                           For and on behalf of   YOU On
Demand (Beijing) Technology Co., Ltd.   (Company Seal)                    
Signature: /s/ Liu Weicheng   Name: Liu Weicheng   Title: Legal Representative  


  Signature Page to Technical Services Agreement


--------------------------------------------------------------------------------

Appendix I

Scope of Services

1.

Technical Services. Party B will provide technical services and training to
Party A, taking advantage of Party B’s advanced software development and system
integration technologies to improve Party A’s system integration. Such technical
services shall include:

      (a)

administering, managing and maintaining information application systems and
website system infrastructure;

      (b)

providing system optimisation plans and implementing optimisation features;

      (c)

procuring, installing and supporting Party B’s products, and providing training
regarding the use of those products;

      (d)

managing and maintaining networks and providing technology to assure the
reliability and efficiency thereof; and

      (e)

providing information technology services and assuring the reliable operation of
information infrastructure.

      2.

Marketing and Management Consulting. For the purposes of expanding Party A’s
market share, marketing its products and creating an efficient internal
operation for Party A, Party B will provide consulting services regarding
marketing and management. Such consulting services shall include:

      (a)

providing strategic co-operation proposals and recommending partners to Party A,
and assisting Party A to establish and develop cooperative relationships with
partners for the development of information networks and value-added
telecommunication services;

      (b)

providing Party A with market development strategies, including without
limitation advice on the design and improvement of Party A’s products, services
and business model; and

      (c)

training management personnel and providing management consultation services,
including without limitation regular business training for Party A's management
personnel and formulating practical and effective solutions to existing problems
with respect to Party A’s business operations.

      3.

Finance Support. Party B will provide Party A with finance-related services with
respect to Party A’s business, including without limitation:

      (a)

management of accounts payable;


Appendix I - 1 -  


--------------------------------------------------------------------------------


(b)

administration and reimbursement of expenses;

      (c)

asset management and project accounting;

      (d)

management of general ledger, procurement and cashier; and

      (e)

financial analysis.

      4.

Human Resources Support. Party B will provide Party A with advice and assistance
in the management of its workforce, including without limitation:

      (a)

generating and managing employment contracts, amendments and renewals;

      (b)

administering payroll;

      (c)

administering benefits;

      (d)

withholding and remitting individual income tax (IIT) and social taxes on behalf
of Party A and Party A’s employee;

      (e)

recruiting new staff in accordance with Party A’s instruction;

      (f)

terminating the employment of staff in accordance with Party A’s instructions;
and

      (g)

providing, supporting and managing human resources information system.


Appendix I - 2 -  


--------------------------------------------------------------------------------